—Order, Supreme Court, New York County (Burton Sherman, J.), entered on or about September 18, 1992, which denied defendants-appellants’ motion for a preliminary injunction enjoining defendants-respondents from declaring certain promissory notes in default, and order, same court and Justice, entered on or about January 4, 1993, which, inter alia, denied appellants’ motion for renewal, unanimously affirmed, with costs.
Appellants’ claim that they will be liable for certain of respondents’ tax obligations if the latter are not enjoined from declaring the notes in default does not appear to have merit, and, even if it did, appellants’ remedy would be for money damages. Appellants’ claim of failure of consideration was properly disregarded in evaluating the merits of their request for injunctive relief since it was first raised only in their reply papers on the motion (Dannasch v Bifulco, 184 AD2d 415). Appellants’ motion to renew was properly denied absent an explanation why the allegations of fraud made therein were not made in the original motion (Foley v Roche, 68 AD2d 558, 568). Concur — Carro, J. P., Wallach, Asch and Rubin, JJ.